           Case 1:18-cv-00657-MMS Document 15 Filed 01/28/19 Page 1 of 1




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS


 CHRISTY, INC.,
                                                        No. 18-657 C
                  Plaintiff,

           v.

 THE UNITED STATES,                                     Chief Judge Margaret M. Sweeney

                  Defendant.

                                        STATUS REPORT

          On January 25, 2019, Congress enacted, and the President signed, legislation providing

appropriations up to and including February 15, 2019. That action permits Department of Justice

attorneys to resume their usual civil litigation functions. Therefore, the government requests that

the Stay be lifted and, pursuant to the Court’s January 3, 2019 Order, Dkt. 14, files this Status

Report.

                                                      Respectfully submitted:

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      GARY L. HAUSKEN
                                                      Director

                                                      s/ Jenna Munnelly
                                                      JENNA MUNNELLY
                                                      Trial Attorney
                                                      Commercial Litigation Branch
                                                      Civil Division
                                                      Department of Justice
                                                      Washington, DC 20530
                                                      Email: jenna.e.munnelly@usdoj.gov
                                                      Telephone:     (202) 616-1061
                                                      Facsimile:     (202) 307-0345
Dated: January 28, 2019



                                                  1
